Filed 12/8/20 P. v. Shoaf CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


 THE PEOPLE,                                                 B299373

        Plaintiff and Respondent,                            Los Angeles County
                                                             Super. Ct. No. VA146308
        v.

 KYLE LASHAWN SHOAF,

        Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Debra Cole-Hall, Judge. Affirmed.
      Maggie Shrout, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and David A. Voet, Deputy
Attorneys General, for Plaintiff and Respondent.
                            INTRODUCTION

       A jury convicted defendant Kyle Lashawn Shoaf and a
codefendant of four counts of robbery. Shoaf contends insufficient
evidence supports one of the robbery counts because the People
failed to prove the victim experienced fear during the robbery. We
disagree and affirm.

                      FACTUAL BACKGROUND

1.       Prosecution Evidence
       In November 2017, Priscilla Perez, Eddie Rojas, Melina
Sida, and Omar Lopez were working at a Verizon Wireless store
in Huntington Park. Shoaf and Lejon Lindsey,1 entered the store
wearing masks and carrying what appeared to be real handguns.2
They ordered the four employees to drop to the ground. Everyone
except for Lopez, who instead raised his hands, dropped to the
floor. Shoaf and Lindsey then ordered the employees to go into a
back room where the new cell phones were stored in a safe.
       After everyone entered the back room, Lindsey told the
employees to open the safe and put the phones inside a bag. Sida
opened the safe because she was scared. Lindsey told Sida to
remove any “tracker” phones. She put two of the tracker phones
on top of the safe and one inside the bag. Lindsey then made Sida
and Rojas go into one of the store’s restrooms. Sida didn’t try to
flee from the restroom because she believed Shoaf and Lindsey



1   Lindsey is not a party to this appeal.
2The police later determined that Shoaf and Lindsey actually used “air
soft” guns, which resembled real handguns but could only shoot plastic
BBs.




                                      2
were carrying real guns. According to Sida, all of the employees
looked scared, including Rojas who was shaking.
       Lindsey later moved Sida and Rojas to the back room
because Shoaf had put the two tracker phones Sida placed on top
of the safe inside the bag with the rest of the phones. Sida
removed two of the tracker phones and left one inside the bag.
Lindsey then ordered Sida and Rojas to go back inside the
restroom. Lindsey opened the door to the restroom a couple of
times to check on Sida and Rojas.
       Lindsey also moved Lopez and Perez to the store’s other
restroom. Lindsey later entered the restroom twice to tell Perez
and Lopez that everything would be okay and that he and Shoaf
would be in the store for only a few more minutes. Perez and
Lopez were both scared, and Perez was in “shock.”
       At some point, Sida opened the restroom door and saw
Shoaf and Lindsey leave the store. Before Shoaf and Lindsey left,
none of the employees tried to prevent them from taking any of
the store’s phones.
       Perez then called the police, who later arrested Shoaf and
Lindsey after tracking one of the stolen phones. One of the
officers who responded to the store after the robbery observed
that all four employees “were under duress.” He didn’t ask any of
the employees whether they “were scared” because “[t]hey were
shaken up at the time, so [he] already knew that they were in
fear.”
2.    Defense Evidence
      Shoaf testified. He believed the robbery was an “inside job”
in which the employees participated. He and Lindsey used fake
guns that looked real so no one who viewed the security footage
would know the employees were part of the robbery. Shoaf




                                3
couldn’t explain, however, why Sida would place a tracker phone
in Shoaf’s and Lindsey’s bag if she were part of the robbery.
Shoaf agreed that using masks and guns that look real would
create a more frightening environment for the victims if they
were not part of the robbery plan.

                  PROCEDURAL BACKGROUND

      The People charged Shoaf with four counts of robbery (Pen.
Code,3 § 211; counts 5–8) and alleged that, as to each count, he
personally used a pellet gun to facilitate the offense (§ 12022,
subd. (b)(1)). The People further alleged Shoaf suffered a prior
strike and a prior serious felony conviction.
      At trial, Perez, Sida, and Lopez, but not Rojas, testified. A
jury convicted Shoaf of all four counts of robbery. After finding
true the prior strike and prior serious felony conviction
allegations, the court sentenced Shoaf to 17 years in prison.
      Shoaf appeals.

                             DISCUSSION

       Shoaf contends insufficient evidence supports his robbery
conviction under count 7 because the People failed to prove the
victim, Rojas, was actually in fear when defendant committed the
offense. We disagree.
       Robbery is “the felonious taking of personal property in the
possession of another, from his person or immediate presence,
and against his will, accomplished by means of force or fear.” (§
211.) Section 212 defines the term “fear” for purposes of robbery
as: (1) “The fear of an unlawful injury to the person or property of


3   All undesignated statutory references are to the Penal Code.




                                     4
the person robbed, or of any relative of his or member of his
family;” or (2) “The fear of an immediate and unlawful injury to
the person or property of anyone in the company of the person
robbed at the time of the robbery.” (§ 212.) “ ‘The element of fear
for purposes of robbery is satisfied when there is sufficient fear to
cause the victim to comply with the unlawful demand for his
property.’ ” (People v. Morehead (2011) 191 Cal. App. 4th 765, 774
(Morehead).)
      The fear necessary for robbery is subjective. (People v.
Anderson (2007) 152 Cal. App. 4th 919, 946.) The People,
therefore, must present evidence that the victim actually
experienced fear that enabled the robbery to occur. (Ibid.) But
fear may be inferred from the circumstances surrounding the
commission of the offense, such as through observations of the
victim’s demeanor after the defendant obtained the property.
(People v. Holt (1997) 15 Cal. 4th 619, 690.) Thus, it is not
necessary for the victim to testify that he was in fact afraid to
establish actual fear for purposes of robbery. (Ibid.; see also
People v. Cuevas (2001) 89 Cal. App. 4th 689, 698 [“Actual fear
may be inferred from the circumstances, and need not be testified
to explicitly by the victim.”].) “Moreover, the jury may infer fear ‘
“from the circumstances despite even superficially contrary
testimony of the victim.” ’ ” (Morehead, supra, 191 Cal.App.4th at
p. 775.)
      To determine whether substantial evidence supports a
conviction, we review the entire record in the light most favorable
to the judgment to determine whether any rational trier of fact
could have found the evidence proved the elements of the crime
beyond a reasonable doubt. (People v. Manibusan (2013) 58
Cal. 4th 40, 87.) We draw all reasonable inferences in favor of the
judgment and do not resolve credibility issues or evidentiary




                                 5
conflicts. (Ibid.) If the evidence reasonably justifies the trier of
fact’s findings, the reviewing court’s opinion that the evidence
might also reasonably support a contrary finding does not
warrant reversing the judgment. (People v. Cravens (2012) 53
Cal. 4th 500, 508.) Thus, we can only reverse for insufficient
evidence if it is so clear that “ ‘ “upon no hypothesis whatever is
there sufficient evidence to support” ’ ” the judgment. (People v.
Zamudio (2008) 43 Cal. 4th 327, 357.)
        Substantial evidence supports Shoaf’s robbery conviction
under count 7. Although Rojas did not testify at trial, the People
presented sufficient circumstantial evidence to support an
inference that Rojas experienced actual fear that enabled the
robbery. For instance, Sida, who was with Rojas throughout the
robbery, testified that Rojas “looked scared” after they were
placed in the bathroom while Shoaf and Lindsey gathered phones
in the back room. When asked how she could tell that Rojas was
scared, Sida answered, “[W]e were both pretty much shaking at
that point in the bathrooms. Scared.” Additionally, the officer
who responded to the Verizon store testified that all the
employees looked scared and shaken up even after the robbery
had ended.
       The circumstances surrounding the robbery also support an
inference that Rojas was afraid. Shoaf and Lindsey used what
appeared to be real handguns throughout the robbery. None of
the victims, including Rojas, tried to stop Shoaf or Lindsey at any
point during the robbery. And, although everyone except Sida
appeared to hesitate when Lindsey ordered them to open the
safe, every employee, including Rojas, otherwise complied with
Shoaf’s and Lindsey’s demands throughout the robbery.
(Morehead, supra, 191 Cal.App.4th at p. 775 [“[i]ntimidation of
the victim equates with fear,” and an unlawful demand can




                                 6
convey an implied threat of harm for failure to comply].) In any
event, a jury reasonably could infer that Lopez, Perez, and Rojas
hesitated when asked to open the safe out of fear or shock
because they believed they were being held at gunpoint.
        Shoaf relies heavily on the court’s analysis in Morehead to
contend the People failed to prove Rojas was in fear during the
robbery. There, the court of appeal upheld the defendant’s
robbery convictions after it concluded the People presented
“overwhelming” evidence proving the victims experienced actual
fear as a result of the defendant’s conduct. (Morehead, supra, 191
Cal.App.4th at pp. 777, 778.) For example, all the victims
testified that they were afraid, panicked, or fearful throughout
the robbery and the evidence showed every victim promptly
complied with the defendant’s commands. (Id. at pp. 775–777.)
Shoaf argues that because the People in this case did not present
the same quantity of evidence as the prosecution in Morehead,
such as testimony from each robbery victim explaining his or her
fear, to show Rojas actually experienced fear that enabled the
robbery, there necessarily is insufficient evidence to support
Shoaf’s conviction under count 7. This argument is misplaced.
       Nothing in Morehead, or any other authority Shoaf cites,
suggests that Morehead establishes the evidentiary baseline for
proving the fear necessary to sustain a robbery conviction.
Indeed, as the court in Morehead explained, “fear may be inferred
from the circumstances in which the property is taken[,] … [¶
and,] [i]f there is evidence from which fear may be inferred, the
victim need not explicitly testify that he or she was afraid.”
(Morehead, supra, 191 Cal.App.4th at p. 775.) Thus, even by its
own terms, Morehead rejects the contention that the prosecution
must present direct evidence of fear, such as the victim’s
testimony explaining his fear, to support a robbery conviction.




                                 7
      Because the People presented sufficient circumstantial
evidence to prove Rojas was in actual fear during the robbery,
substantial evidence supports Shoaf’s conviction under count 7.
                        DISPOSITION

     The judgment is affirmed.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                    LAVIN, J.
WE CONCUR:



     EDMON, P. J.



     EGERTON, J.




                                 8